Exhibit 10.18

AMENDMENT NUMBER ONE TO BUSINESS FINANCING AGREEMENT

This AMENDMENT NUMBER ONE TO BUSINESS FINANCING AGREEMENT (this “Amendment”),
dated as of June 1, 2018, is entered into by and between WESTERN ALLIANCE BANK,
an Arizona corporation (“Lender”), and CAPSTONE TURBINE CORPORATION, a Delaware
corporation (“Borrower”), with reference to the following facts:

A.



Borrower and Lender previously entered into that certain Business Financing
Agreement, dated as of June 2, 2017 (the “Agreement”).

B.



Borrower and Lender desire to amend the Agreement in accordance with the terms
and conditions of this Amendment.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

1.



Defined Terms.  All initially capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Agreement.

2.



Amendment to Section 1.4(b). Section 1.4(b) of the Agreement is hereby amended
in its entirety as follows:

(b)



At Lender’s option, Lender may either (i) transfer all Collections deposited
into the Collection Account to Borrower’s Account, or (ii) apply the Collections
deposited into the Collection Account to the outstanding Account Balance, in
either case, (x) at the end of each day or (y) if Lender is unable to do so at
the end of each day, then in no event later than within three business days of
the date received; provided that (1) if at any time the Cash to Loan Ratio is
less than 1.0 to 1.0, all Collections deposited into the Collection Account
shall be applied to the outstanding Account Balance for so long as the Cash to
Loan Ratio is less than 1.0 to 1.0 or such longer period of time that Lender may
require in its sole and absolute discretion, and (2) upon the occurrence and
during the continuance of any Default, Lender may apply all Collections to the
Obligations in such order and manner as Lender may determine.  Lender has no
duty to do any act other than to apply such amounts as required above.  If an
item of Collections is not honored or Lender does not receive good funds for any
reason, any amount previously transferred to Borrower’s Account or applied to
the Account Balance shall be reversed as of the date transferred or applied, as
applicable, and, if applied to the Account Balance, the Finance Charge will
accrue as if the Collections had not been so applied.  Lender shall have, with
respect to any goods related to the Receivables, all the rights and remedies of
an unpaid seller under the UCC and other applicable law, including the rights of
replevin, claim and delivery, reclamation and stoppage in transit.

3.



Amendments to Section 12.1.  The following definitions set forth in Section 12.1
of the Agreement are hereby amended in their entirety as follows:

“Adjusted EBITDA” means net profit before tax plus interest expense,
depreciation expense, amortization expense, stock-based compensation, changes in
fair value of warrant liability or other intangibles, less cash distributions
and/or cash dividends.



1

--------------------------------------------------------------------------------

 



“Cash Collateral” means cash of Borrower in an amount not less than $6,000,000
maintained on deposit with Lender in a controlled account over which Borrower
has no right to withdraw funds.

“Cash Management Sublimit” means $30,000.

“Credit Limit” means $15,000,000, which is intended to be the maximum amount of
Advances at any time outstanding.

“Domestic Facility Fee” means a fee equal to 0.5% of the Credit Limit due upon
the date of this Agreement and each anniversary thereof so long as any Advances
are outstanding or available hereunder.

“Finance Charge Percentage” means a rate per year equal to (i) the Prime Rate
plus 1.00 percentage points per annum with respect to Advances made under the
Domestic Line of Credit, and (ii) the Prime Rate plus 1.00 percentage points per
annum with respect to Advances made under the EXIM Line of Credit, and, in each
case, plus an additional 5.00 percentage points per annum during any period that
an Event of Default has occurred and is continuing.

“International Sublimit” means $500,000.

“Maturity Date” means June 2, 2021 or such earlier date as Lender shall have
declared the Obligations immediately due and payable pursuant to Section 7.2.

4.



Conditions Precedent to Effectiveness of Amendment.  The effectiveness of this
Amendment is subject to and contingent upon the fulfillment of each and every
one of the following conditions to the satisfaction of Lender:

(a)



Lender shall have received this Amendment, duly executed by Borrower;

(b)



Lender shall have received the required Cash Collateral;

(c)



Lender shall have received Borrower’s Resolutions to Borrow on Lender’s standard
form, together with exhibits thereto;

(d)



no Event of Default or Default shall have occurred and be continuing; and

(e)



all of the representations and warranties set forth herein and in the
Agreement shall be true, complete and accurate in all material respects (other
than representations and warranties already qualified by materiality which shall
be true and correct in all respects) as of the date hereof (except for
representations and warranties which are expressly stated to be true and correct
as of the date of the Agreement).

5.



Representations and Warranties.  In order to induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender that:

(a)



no Event of Default or Default is continuing;

(b)



all of the representations and warranties set forth herein and in the
Agreement are true, complete and accurate in all material respects (other than
representations and warranties already qualified by materiality, which shall be
true and correct in all respects (except for representations and warranties
which are expressly stated to be true and correct as of the date of the
Agreement); and



2

--------------------------------------------------------------------------------

 



(c)



This Amendment has been duly executed and delivered by Borrower, and the
Agreement continues to constitute the legal, valid and binding agreements and
obligations of Borrower, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

6.



Counterparts; Electronic Execution.  This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment.  Delivery of an executed counterpart of this Amendment electronically
shall be equally as effective as delivery of a manually executed counterpart of
this Amendment.  Any party delivering an executed counterpart of this Amendment
electronically also shall deliver a manually executed counterpart of this
Amendment but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

7.



Integration.  The Agreement as amended by this Amendment constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and thereof, and supersedes any and all prior agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof.

8.



No Waiver.  The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default, whether or not known to Lender and whether or
not existing on the date of this Amendment.

9.



Release.

(a)



Borrower hereby absolutely and unconditionally releases and forever discharges
Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which Borrower has had, now has or has made claim to have against any
such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. Borrower certifies that it has read the following
provisions of California Civil Code Section 1542:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

(b)



Borrower understands and acknowledges that the significance and consequence of
this waiver of California Civil Code Section 1542 is that even if it should
eventually suffer additional damages arising out of the facts referred to above,
it will not be able to make any claim for those damages. Furthermore, Borrower
acknowledges that it intends these consequences even as to claims for damages
that may exist as of the date of this release but which it does not know exist,
and which, if known, would materially affect its decision to execute this
Agreement, regardless of whether its lack

3

--------------------------------------------------------------------------------

 



of knowledge is the result of ignorance, oversight, error, negligence, or any
other cause.

10.



Reaffirmation of the Agreement.  The Agreement as amended hereby and all other
agreements, instruments and documents executed in connection therewith remain in
full force and effect.

[remainder of page intentionally left blank]





4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment

as of the date first hereinabove written.

 

 

 

 

CAPSTONE TURBINE CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Jayme Brooks

 

Name:

Jayme Brooks

 

Title:

CFO & CAO

 

[Signatures continue on the following page]

 

Amendment Number One to Business Financing Agreement





5

--------------------------------------------------------------------------------

 



 

 

 

 

 

WESTERN ALLIANCE BANK,

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Victor Le

 

Name:

Victor Le

 

Title:

SVP, Business Line Manager

 

Amendment Number One to Business Financing Agreement

6

--------------------------------------------------------------------------------